DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the said front frame edge includes at least two frame edge contact elements of Claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is disclosed, “The wafer tray 4 also includes at least one (not shown) wafer tray edge contact element arranged and configured to abut against the rear frame edge (also not shown) of the wafer 3 to be removed.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “… is proposed,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 2-4 are objected to because of the following informalities:  The two Lines in Claim 2 should have differentiating labels (first/second?).  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: “com-pressed” should be - - compressed - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, it is unclear if “each wafer receptacle edge contact element is spring-mounted” is the same as “spring mounting”.
In Claim 2 it is claimed, “said line extending a predetermined angle with respect to said path of movement and all wafer receptacle edge contact elements being arranged and configured to abut against frame edge contact elements.” (emphasis added) Which of the two previous lines of the claim is this line?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwai (US 2013/0180953) in view of Morinaga (US 5,632,477).
Morinaga is analogous art since it relates to appropriately pressing a box-shaped item (sheet stack) into a captive posture within an apparatus (pack holder; USPC 271/145) (FIG. 3, 7-8; column 8, line 57 to column 9, line 5).
Iwai discloses:
Claim 1: removing a framed wafer (2) from a wafer tray (Fig. 11, 3) the wafer tray including an access (20A/20B/21A/21B), for depositing or removing the framed wafer wherein the deposited framed wafer includes a front frame edge facing said access and said wafer tray includes at least one wafer tray edge contact element for abutment against rear frame edge (Fig. 1), comprising: a wafer receptacle (28) for receiving the framed wafer, said wafer receptacle being configured to hold the wafer perpendicular to wafer plane and to remove it from said wafer tray in this manner (Fig. 13A-13D), and including at least one wafer receptable edge contact element (Fig. 14, 40/41A) arranged and configured to abut against said front frame edge (in FIG. 14, bottom circle view; leader 2 in the bottom circle view should 
Claim 2: wherein said front frame edge includes at least two frame edge contact elements (Fig. 1) and all frame edge contact elements are arranged on one line (Fig. 1);
Claim 8: removing a framed wafer (2) from a wafer tray (Fig. 11, 3) including an access (20A/20B/21A/21B) for depositing or removing the framed wafer, wherein the deposited framed wafer includes a front frame edge facing the access and the wafer tray includes at least one wafer tray edge contact element for abutment against the rear frame edge (Fig. 1), comprising the steps of: 
positioning said wafer receptacle in front of said access of said wafer tray of the framed wafer to be removed (Fig. 1, 13A-14); 
holding the wafer perpendicular to the wafer plane by means of said wafer receptacle (Fig. 1, 13A-14);
guiding the wafer out of said wafer tray by means of said wafer receptacle (Fig. 1, 13A-14).

Iwai does not directly show:
Claim 1: wherein each wafer receptacle edge contact element is spring-mounted in direction of said path of movement and said wafer receptacle is movable from a first position, in which each wafer receptacle edge contact element is at a distance in front of said front frame edge, into a second position, in which each wafer receptacle edge contact element abuts against said front frame edge, the rear frame edge abuts against the wafer tray edge contact element and said spring mounting of each wafer receptacle edge contact element is compressed by a pre-determined spring travel, and back;

Claim 3: wherein all of the wafer receptacle edge contact elements are arranged on a line extending perpendicularly to said path of movement;
Claim 4: wherein all of the wafer receptacle edge contact elements are arranged on a line extending horizontally;
Claim 7: wherein said spring mounting has a spring constant in the range from 0.5 N/mm to 5.0 N/mm;
Claim 8: providing a device according to Claim 1;
moving said wafer receptacle along said path of movement until all the wafer receptacle edge contact elements abut against said front frame edge without compressing the spring mounting;
moving said wafer receptacle further along said path of movement until the rear frame edge abuts against the at least one wafer tray edge contact element and said spring mounting of each wafer receptacle edge contact element is com-pressed by a predetermined amount; 
moving back said wafer receptacle along said path of movement until said spring mounting of each wafer receptacle edge contact element is unloaded again.

Morinaga shows a similar device having:
Claim 1: wherein each wafer receptacle edge contact element is spring-mounted (FIG. 3, 30) in direction of said path of movement and said wafer receptacle is movable from a first position, in which each wafer receptacle edge contact element is at a distance in front of said front frame edge, into a second position, in which each wafer receptacle edge contact element abuts against said front frame 
Claim 2: wherein said wafer receptacle includes at least two wafer receptacle edge contact elements (FIG. 3, 30) and all wafer receptacle edge contact elements are arranged on one line, said line extending a predetermined angle with respect to said path of movement and all wafer receptacle edge contact elements being arranged and configured to abut against frame edge contact elements;
Claim 3: wherein all of the wafer receptacle edge contact elements are arranged on a line extending perpendicularly to said path of movement (FIG. 3, 7-8);
Claim 4: wherein all of the wafer receptacle edge contact elements are arranged on a line extending horizontally (FIG. 3, 7-8);
Claim 7: wherein said spring mounting has a spring constant in the range from 0.5 N/mm to 5.0 N/mm (see further explanation below);
Claim 8: providing a device according to Claim 1 (see all the limitations of the claims as discussed above);
moving said wafer receptacle along said path of movement until all the wafer receptacle edge contact elements abut against said front frame edge without compressing the spring mounting;
moving said wafer receptacle further along said path of movement until the rear frame edge abuts against the at least one wafer tray edge contact element and said spring mounting of each wafer receptacle edge contact element is com-pressed by a predetermined amount; 
moving back said wafer receptacle along said path of movement until said spring mounting of each wafer receptacle edge contact element is unloaded again (FIG. 3, 7-8; column 8, line 57 to column 9, line 5; 29, 28a/28b);

Claim 1: wherein each wafer receptacle edge contact element is spring-mounted in direction of said path of movement and said wafer receptacle is movable from a first position, in which each wafer receptacle edge contact element is at a distance in front of said front frame edge, into a second position, in which each wafer receptacle edge contact element abuts against said front frame edge, the rear frame edge abuts against the wafer tray edge contact element and said spring mounting of each wafer receptacle edge contact element is compressed by a pre-determined spring travel, and back;
Claim 2: wherein said wafer receptacle includes at least two wafer receptacle edge contact elements and all wafer receptacle edge contact elements are arranged on one line, said line extending a predetermined angle with respect to said path of movement and all wafer receptacle edge contact elements being arranged and configured to abut against frame edge contact elements;
Claim 3: wherein all of the wafer receptacle edge contact elements are arranged on a line extending perpendicularly to said path of movement;
Claim 4: wherein all of the wafer receptacle edge contact elements are arranged on a line extending horizontally;
Claim 7: wherein said spring mounting has a spring constant in the range from 0.5 N/mm to 5.0 N/mm;
Claim 8: providing a device according to Claim 1;
moving said wafer receptacle along said path of movement until all the wafer receptacle edge contact elements abut against said front frame edge without compressing the spring mounting;

moving back said wafer receptacle along said path of movement until said spring mounting of each wafer receptacle edge contact element is unloaded again;
for the purpose of securely capturing the transferred object without damaging the object which would increase material costs.

Re. Claim 7, Morinaga discloses spring 30. There is no explicit disclosure in Morinaga re. the spring constant of spring 30; however, it has been held that obtaining the optimum value of a constant such as a spring constant falls within the skill of one of ordinary skill in the art (MPEP § 2144.05(II)(A)). Further, Morinaga discloses that the edge contact element is adjustable which would allow for further adjustment of the edge contact element for a change in the effectiveness of spring 30 with a certain spring constant.

Allowable Subject Matter
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2011-124591 discloses wafer tray 2 and robot 12a/14a/16a; however, there is no spring on the robot as claimed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652